L. HAND, Circuit Judge
(dissenting).
I have little doubt in fact that Allen knew that the contents of his brief case was ration stamps; but my chief reasons for thinking, so are that the police were after him — though on another matter — and that he did not take the stand. These two- circumstances are cogent evidences of guilt, but we should not rely upon either; we must decide the case as though someone, who was not engaged in searching for evidences of crime, had turned up the ration stamps in Allen’s brief case by accident, or while looking for something lost; and as though the law still forbad an accused to testify in his own behalf, as it used to do. After we have stripped away these telling details, we have left nothing except that the stamps were found secreted, and that Allen said that a man named “Frank” asked leave of him to secrete them with him. I quite agree that this was basis enough for an inference that Allen knew that what “Frank” wished to conceal was contraband of some sort; but that is not enough, unless it was sufficient basis for further inference that he knew that the contraband was ration stamps. I do not think that it will serve for this second inference. If Allen’s explanation was so absurd on its face as to be an obvious fabrication, then it would be enough, for it is always permissible to infer guilt from the concoction of an evasion. But the story does not appear to me to be a sham on its face; I do not think it preposterous to suppose that a man might consent, without inquiry as to just what the contraband was, to let an acquaintance use his closet and his brief case to hide it away. Innocent people often to that extent indulge those who are not their intimates, and who are scarcely more than acquaintances: it is enough that in so doing they may help another in a hard spot; to inquire about just what that spot is is “to consider too curiously.” As for not knowing “Frank’s” surname, half the population of the United States at least under the age of forty appear to know each other only by their given name. United States v. Picarelli* need not trouble us. Ward, the accused, there took *599tíie stand, and the jury could judge the truth of his story by more than its words. Not so here, where they had nothing to go by but its inherent plausibility.

 2 Cir., 148 F.2d 997.